Title: From Alexander Hamilton to James A. Bayard, 6 April 1802
From: Hamilton, Alexander
To: Bayard, James A.


New-York April 6th. 1802.
Amidst the humiliating circumstances which attend our country, all the sound part of the community must find cause of triumph in the brilliant display of talents which have been employed though without success, in resisting the follies of an infatuated administration. And your personal friends will not have much reason for mortification on account of the part you have performed in the interesting scene. But my dear Sir we must not content ourselves with a temporary effort to oppose the approach of the evil. We must derive instruction from the experience before us; and learning to form a just estimate of the things to which we have been attached, there must be a systematic & persevering endeavour to establish the fortune of a great empire on foundations much firmer than have yet been devised. What will signify a vibration of power, if it cannot be used with confidence or energy, & must be again quickly restored to hands which will prostrate much faster than we shall be able to rear under so frail a system? Nothing will be done till the structure of our National Edifice shall be such as naturally to controul excentric passions & views, and to keep in check demagogues & knaves in the disguise of Patriots. Yet I fear a different reasoning will prevail, and an eagerness to recover lost power will betray us into expedients which will be injurious to the country, & disgraceful & ruinous to ourselves. What meant the apparition & the toast which made part of the afterpiece of the birth day festival? Is it possible that some new intrigue is about to link the Fœderalists with a man, who can never by anything else than the bane of a good cause? I dread more from this, than from all the contrivances of the bloated & senseless junta of Virginia. The Fœds. & Antifœds. of this state united in certain amendments to the constitution now before your house, having for objects, 1st to discriminate the candidates for the Presidency & Vice-Presidency, 2nd to have the electors of these officers chosen by the people in districts under the direction of Congress. Both these appear to me points of importance in true Fœderal calculation. Surely the scene of last session ought to teach us the intrinsic demerits of the existing plan. It proved to us, how possible it is for a man in whom no party has confidence, & who deserves the confidence of none, by mere intrigue & accident, to acquire the first place in the Government of our Nation; and it also proved to us how serious a danger of convulsion & disorder is incident to the plan. On this point things have come to my knowledge, improper for a letter, which would astonish you. Surely we ought by this time to have learnt, that whatever multiplied the opportunities & means of Cabal is more favorable to our adversaries than to us. They have certainly the advantage in the game, by greater zeal activity and subtlety, & especially by an abandonment of principle. On all these accounts it is our true policy to abridge the facilities to Cabal as Much as possible in all our public institutions & measures. As to the Second of the amendments, it has ever appeared to me as sound principle, to let the Fœderal Government rest as much as possible on the shoulders of the people, and as little as possible on those of the State Legislatures. The proposition accords with this principle & in my view it is further recommended by its tendency to exclude combination which I am persuaded in the general & permanent course of things will operate more against, than for us. Col: Burr without doubt will resist these amendments. And he may induce some of our friends to play into his hands. But this will be a very bad calculation even admitting the inadmissible idea, that he ought to be adopted as a Chief of the Fœderal Party. We never can have him fairly in our power, till we render his situation absolutely hopeless with his old friends. While the indiscriminate voting prevails he will find it his interest to play fast & lose and to keep himself in a state to be at the head of the Antifœderal Party. If these hopes are cut off, he will immediately set about forming a third party of which he will be the head, and then if we think it worth the while we can purchase him with his flying squadron. These observations are of course hypothetical. For to My Mind the elevation of Mr Burr by Fœderal Means to the Chief Magistracy of the U. States will be the worst kind of political suicide.
Adieu my dear Sir   Yours very sincerely
A. Hamilton
 